Exhibit 10.15

March 25, 2005

Mr. Michael J. Jackson
Chairman & Chief Executive Officer
AutoNation, Inc.
110 S.E. 6th Street
Fort Lauderdale, Florida 33301

     
RE:
  Amendment No. 1 to that Certain Employment
Agreement dated as of December 30, 2004

Dear Mike:

Reference is hereby made to that certain Employment Agreement, dated as of
December 30, 2004 (the “Employment Agreement”), between AutoNation, Inc. (the
“Company”) and you. By means of this letter agreement, the Company wishes to
confirm your agreement to amend the Employment Agreement by replacing clause
(iii) of Paragraph 1(e) thereof in its entirety with the following:

“(iii) use of the Company’s corporate aircraft for personal travel for up to 70
hours per year (provided that the value of such travel will be included in the
Executive’s annual income subject to tax in accordance with the applicable
regulations of the Internal Revenue Service and Company policy)”

Please confirm your agreement to amend the Employment Agreement as set forth
above by signing this letter agreement as indicated below.

AUTONATION, INC.

/s/ Edward S. Lampert



      Edward S. Lampert

Chair, Compensation Committee

Agreed and Confirmed:

/s/ Michael J. Jackson
Michael J. Jackson

